Citation Nr: 1720918	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  13-19 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to an initial increase rating for anxiety disorder, claimed as posttraumatic stress disorder (PTSD), rated 30 percent prior to October 26, 2015 and rated 50 percent from October 26, 2015.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 30, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The September 2009 rating decision granted service connection for anxiety disorder, claimed as PTSD, evaluated as a 30 percent disability, effective from November 26, 2008.  In a November 2015 rating decision, the RO increased the rating to 50 percent, effective October 26, 2015. 

In June 2015, the Board remanded the claim for additional development.  The case now returns to the Board for appellate review.  


FINDINGS OF FACT

1. For the period prior to January 19, 2010, the Veteran's anxiety disorder was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. For the period from January 19, 2010 to January 11, 2011, the Veteran's anxiety disorder was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3. Since January 12, 2011, the Veteran's anxiety disorder was productive of occupational and social impairment with reduced reliability and productivity.

4. The Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation prior to June 30, 2011.


CONCLUSIONS OF LAW

1. For the period prior to January 19, 2010, the criteria for an initial rating in excess of 30 percent for anxiety disorder have not been met.  38 U.S.C.S. §§ 1155, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9413 (2016).

2. For the period from January 19, 2010 to January 11, 2011, the criteria for an initial rating of 70 percent for anxiety disorder have been met.  38 U.S.C.S. §§ 1155, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9413 (2016).

3. Since January 12, 2011, the criteria for an initial rating of 50 percent for anxiety disorder have been met.  38 U.S.C.S. §§ 1155, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9413 (2016).

4. The criteria for a TDIU prior to June 30, 2011 have been met.  38 U.S.C.S. §§ 1155, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Initial Rating for Anxiety Disorder

The Veteran contends that his service-connected anxiety disorder warrants an initial disability rating higher than the 30 and 50 percent staged ratings currently assigned under 38 C.F.R. § 4.130, Diagnostic Code 9413.

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.S. § 1155 (LexisNexis 2017); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.      38 C.F.R. §§ 4.1, 4.2 (2016); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2016).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id. 

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:

A 0 percent evaluation is warranted where a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

A 10 percent evaluation is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  The Board notes that the Veteran's claims file also includes evaluations based on the DSM-IV, which contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent. The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 and 50 is assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61 to 70 some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. Id.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).  

VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Beginning with the period prior to January 19, 2010, following a review of the record, the Board finds that the Veteran's anxiety disorder symptoms approximate no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, entitling him to an initial disability rating of no more than 30 percent.

In this regard, the evidence of record includes an August 2009 VA examination report which documents that the Veteran reported symptoms related to his anxiety disorder included nightmares, depressed mood, hypervigilance, irritability, and sleep impairment.  The examiner noted that the Veteran had been married for 27 years, went to church, and reported that his relations with his family were fine.  The examiner also noted that the Veteran was oriented to time, place, and person, his speech was spontaneous, but clear and coherent, his intelligence was average and his thought process was unremarkable.  The examiner assigned a GAF score of 65 and opined that the best description of the Veteran's psychiatric impairment was: occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.     

The evidence of record also includes October 2009 and November 2009 VA treatment records which document that the Veteran had good insight and judgment and his thoughts were logical and goal oriented.  There is no other additional, relevant evidence for the period prior to January 19, 2010.

Therefore, it is after careful review of the evidence that the Board finds that the preponderance of evidence demonstrates that prior to January 19, 2010, the Veteran's anxiety disorder approximated the schedular criteria for a disability rating of no more than 30 percent.  In so finding, the Board looked to the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assess his disability picture.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

Turning to the period from January 19, 2010 to January 11, 2011, following a review of the record, the Board finds that from January 19, 2010 to January 11, 2011, the Veteran's anxiety disorder symptoms most closely approximate occupational and social impairment with deficiencies in most areas, entitling him to an initial 70 percent disability rating for this period.

In this regard, the evidence of record includes a January 19, 2010 VA treatment record which documents that the Veteran acknowledged passing self-harm ideations and a December 2010 VA treatment record which documents that the Veteran reported passing ideation to "just cash it all in."  See Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 435, *19 (Mar. 27, 2017) (holding that suicidal ideation need not be active in nature to warrant the assignment of a 70 percent rating).

Given the Veteran's report of suicidal ideations during this time period, it is after careful review of the evidence that the Board finds that the preponderance of evidence demonstrates that from January 19, 2010 to January 11, 2011 the disability due to the Veteran's anxiety disorder most closely approximated the schedular criteria for an initial increased disability rating of 70 percent.  In so finding, the Board looked to the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assess his disability picture.  See Vazquez-Claudio, 713 F.3d at 117 (Fed. Cir. 2013).

Finally, the Board finds that since January 12, 2011, the Veteran's anxiety disorder symptoms have approximated occupational and social impairment with reduced reliability and productivity, entitling him to an initial 50 percent disability rating, but no more.

In this regard, the evidence of record includes January 2011 and August 2011 VA treatment records which document that the Veteran's mood was dysphoric with congruent affect, thinking was negative, motivation low, insight was limited, and judgment was fair. 

The evidence of record also includes an October 2015 VA examination report which documents that the Veteran reported symptoms related to his anxiety disorder included chronic sleep impairment, disturbances of motivation and mood, depressed mood, and anxiety.  The examiner noted that the Veteran worked for the same telephone company for 35 years before he retired due to a rare blood disorder.  The examiner also noted that the Veteran reported that he has been married for 33 years, gets along real well with his two sisters, and has friends.  The examiner opined that the best description of the Veteran's psychiatric impairment was: occupational and social impairment with reduced reliability and productivity.     

The Board acknowledges that the evidence of record includes a January 2012 VA examination report which documents a VA examiner opinion that the best description of the Veteran's psychiatric impairment was: a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  However, in light of the January 2011, August 2011, and October 2015 opinions, the Board finds the evidence to be at least in equipoise regarding the severity of the Veteran's anxiety disorder.  Thus the benefit of the doubt in this regard is accorded to the Veteran.  See 38 C.F.R. § 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Therefore, it is after careful review of the evidence that the Board finds that the preponderance of evidence demonstrates that since January 12, 2011, the Veteran's anxiety disorder has approximated the schedular criteria for a disability rating of no more than 50 percent.  In so finding, the Board looked to the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assess his disability picture.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

Additionally, the Board has considered whether referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step, or element, inquiry.

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.; see also Anderson v. Shinseki, 23 Vet. App. 423 (2009) (the Thun criteria are to be interpreted as elements rather than steps).
 
With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the Veteran's service-connected anxiety disorder are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's anxiety disorder with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  The 30, 50, and 70 percent ratings contemplate the Veteran's symptoms.  Thus, the Veteran's 30, 50, and 70 percent schedular evaluations under Diagnostic Code 9413 are adequate to fully compensate him for his disability on appeal. 

In reaching this conclusion, the Board has not overlooked Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321 (b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  Here, the Board finds no basis to conclude that there is a "compounding" or collective impact between the Veteran's service-connected disabilities rendering inadequate the schedular rating criteria.

III. TDIU
TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2016). 
VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. See 38 U.S.C.S. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).	

At the outset, the Board notes that entitlement to a TDIU was granted effective June 30, 2011 in a February 2012 rating decision.  However, as previously stated, a TDIU is an element of all appeals of an increased rating.  Therefore, the dispositive issue is whether the Veteran is entitled to a TDIU prior to June 30, 2011. 

The evidence of record confirms that the Veteran meets the schedular requirements for a TDIU.  Service connection has been established for anxiety disorder (now rated as 50 percent disabling); coronary artery disease (rated as 100 percent disabling); diabetes mellitus, II (rated as 20 percent disabling); peripheral neuropathy to include ulnar nerve lesions, right upper (rated as 20 percent disabling); peripheral neuropathy to include ulnar nerve lesions, left upper (rated as 20 percent disabling); ); peripheral neuropathy, right lower extremity (rated as 20 percent disabling); peripheral neuropathy, left lower extremity (rated as 20 percent disabling); peripheral neuropathy, right upper extremity (rated as 10 percent disabling); and peripheral neuropathy, left upper extremity (rated at 10 percent)  The Veteran's combined schedular rating is 70 percent or greater, thus the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16 (a).

After reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities prior to June 30, 2011.  See Gilbert, 1 Vet. App. 54.  See also 38 U.S.C.S. § 5107.  In making this determination, the Board has considered the Veteran's level of education and his primary employment history working for a telephone company as a service technician.  The combined effect of his disabilities makes it unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience prior to June 30, 2011.  In sum, the Board finds that the evidence shows that entitlement to a TDIU is warranted prior to June 30, 2011.  

In this regard, the evidence of record includes an April 2010 VA examination report in which the examiner opined that the Veteran's coronary artery disease effects on occupation includes fatigue, weakness, decreased mobility, and lack of stamina.    

The evidence of record also includes a November 2010 VA examination report in which the examiner opined that the Veteran's service connected peripheral neuropathy effects the Veteran's occupational activities in that it causes decreased mobility, decreased manual dexterity, problems with lifting and carrying, and decreased strength. 

After reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities prior to June 30, 2011.  See Gilbert, 1 Vet. App. 54.  See also 38 U.S.C.S. § 5107.  In making this determination, the Board has considered the Veteran's level of education, his primary employment history working for a telephone company as a service technician.  The combined effect of his disabilities makes it unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  In sum, the Board finds that the evidence shows that entitlement to a TDIU is warranted prior to June 30, 2011.  





ORDER

An initial rating in excess of 30 percent for anxiety disorder is denied prior to January 19, 2010.

An initial rating of 70 percent for anxiety disorder is granted from January 19, 2010 to January 11, 2011.

An initial rating of 50 percent for anxiety disorder is granted from January 11, 2011.

A TDIU is granted prior to June 30, 2011.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


